DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase “to allow the tunneling member” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 14, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim amendments filed 9/3/2020 was submitted after the filing date of the application and present new matter.  Firstly, amended claim 1 requires that the guide member or tunneling member rotates relative to the handle.  Such a feature can be found in the embodiment of Figures 8A-B [0056], wherein the tunneling member rotates, or pivots, relative to the handle via… Alternatively, the embodiment of Figure 6A includes a handle (55) that rotates relative to both the tunneling member and guide member [0050].
Claims 6, 14, and 26 require an “adjustment mechanism” in combination with either the tunneling member or guide member being rotatable relative to the handle.  In the originally filed specification, various embodiments of the tool have only one adjustment feature that enables a distance between tunneling member and the guide member to be adjusted.  Different “adjustment mechanisms” include the threaded feature/rotating handle (55) of Figure 6A [0050], a kit of different size tunneling members [0050], a sliding lock (87) of Figure 7A [0052], a set screw for discrete positions of Figures 8C-D [0057], and the guide member sliding in a yoke (951) of the handle of Figures 9A-C [0061-0062].  None of these embodiments include an additional feature allowing for rotation or pivoting of the tunneling and/or guide members relative to the handle.  Therefore, the combination of the both a rotating guide and/or tunneling element and an adjustment mechanism for changing the distance between the two components lacks sufficient support in the originally filed specification.  
Claim 11 requires a pivotable extension tip.  A moveable extension tip is disclosed in the embodiments of Figures 6A, 7A, 8C-D, 9A-B,and 10A-B.  The embodiments have one of the above mentioned “adjustment mechanisms” for varying distance between the guide and tunneling members, but none disclose a guide or tunneling member that rotates, or pivots, relative to the handle in combination with the hinged extension tip.  Therefore, the combination of elements required by claim 11 lacks sufficient support in the originally filed specification.  
Claim 23 requires both the guide member and the tunneling member to be rotatable relative to the handle.  The only embodiment having both components rotatable relative to the handle is in Figures 6A-E, wherein the handle (55) is rotated to actuate a threaded mechanism (T) to move the tunneling member in the direction A [0050].  This embodiment does not provide sufficient support for the claim language “wherein the tool is configured to adjust a distance between the guide member and the tunneling member when the handle rotates relative to the guide member or the tunneling member rotates relative to the handle”, since the mechanism only works when the handle is rotated relative to both components simultaneously.  Claims 24 and 25 include all of the limitations of claim 23 and lack support for the same reason. 
Claim 26 requires both the guide member and the tunneling member to be rotatable relative to the handle.  The only embodiment having both components rotatable relative to the handle is in Figures 6A-E, wherein the handle (55) is rotated to actuate a threaded mechanism (T) to move the tunneling member in the direction A [0050].  This embodiment does not provide sufficient support for the combination with an additional adjustment mechanism, as recited in claims 13-14.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 11, 14, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites “the  tip” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Since claims 6, 11, 14, and 23-26 recite limitations that are not sufficiently supported in the specification, the scope of the claims is rendered indefinite.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,596,001 (Stormby et al.)
Stormby discloses a tool (Figure 1) that comprises a relatively straight guide member (19) that remains outside the patient and a tunneling member (18 and 21) extending alongside and substantially coplanar with the guide member, which is inserted in the patient (see especially Figures 3 and 4).  The tunneling member (18 and 21) and guide member (19) are joined together by a handle (combination of (11/17 and 15).  As best illustrated in Figure 2, the guide member (19) rotates relative to the handle (17 and 15).
Regarding claim 3, the tunneling member (18 and 21) has a pre-formed curvature that biases its tip (14) toward the guide member (19).
Regarding claim 4, the tunneling member (18) has a pre-formed curvature at its tip (14) and portion (21) is parallel to the guide member (19).
Regarding claim 7: the pivot (13) enables the guide member to rotate away from and towards the tunneling member (18 and 21), such that distance between the component is adjusted.  
Regarding claim 8: The guide member (19) extends from a first end connected to the handle (15/17) to a second end (23).  The first end of the tunneling member is connected to the handle (15/17).  The tip (14) if the tunneling member can be defined as rounded, since it is conical and rounded about a longitudinal axis.  
Regarding claim 9: a length of the guide member (19) from its first end connected to the handle component (17) to the second end (23) is capable of indicating to the operator a depth of insertion of the rounded tip (14) of the tunneling member, since they are configured to be opposed to one another as shown in Figure 4.  The prior art is not required to disclose that the first end of the guide member abuts the patient adjacent an incision site.  Since patient anatomy various widely based on age, weight, etc., the handle portion (17) would be capable of being arranged such that it abuts tissue of at least some existing patient near an incision site.
 In regards to claim 10: the guide member can be described as comprising a portion of element (17), such that the hinge (13) is located between a first section and a second section (19) (see below).  
Regarding claim 12, the guide member (19) indicates a direction of the tunneling member (18 & 21) when it is inserted in the patient.

    PNG
    media_image1.png
    1054
    1466
    media_image1.png
    Greyscale


Claim(s) 1, 3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,573,220 (Karling et al.).  
Karling discloses a tool (Figure 1) that comprises a relatively straight guide member (12) (member 12 is straight in the plane of the illustration) that remains outside the patient and a tunneling member (14) extending alongside and substantially coplanar with the guide member, which is inserted in the patient (see especially Figures 5 and 6).  The tunneling member and guide member are joined together by a handle (18 and 19).  The guide member (12) rotates relative to the handle portion (18) and the tunneling member (14) rotates relative to the handle portion (19).
Regarding claim 3, the tunneling member (14) has a pre-formed curvature that biases its tip (17) toward the guide member (16).
Regarding claim 7: the guide member (12) rotates away from and towards the tunneling member (14), resulting in a change of distance between them.    
Regarding claim 12, the guide member (19) indicates a direction of the tunneling member (18 & 21) when it is inserted in the patient. 
In regards to claim 13, the handle comprises two finger recesses in proximity to the guide and tunneling members. 

Allowable Subject Matter
Claims 2, 5, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USPAP 2010/0137888 (Wulc et al.) discloses a tool (Figure w) that comprises a relatively straight guide member (35) and a tunneling member (12) that is inserted in the patient (see especially Figure 1).  The tunneling member (12) and guide member (35) are joined together by a handle (10).  The guide member (35) rotates relative to the handle (10) via pivot (36) [0039]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771